Petition for writ of cer-tiorari to the United States Court Appeals for the District of Columbia Circuit. Because the Court lacks a quorum, 28 U.S.C. § 1, and since the only qualified Justice is of the opinion that the case cannot be heard and determined at the next Term of Court, the judgment is affirmed under 28 U.S.C. § 2109, which provides that under these circumstances “the court shall enter its order affirming the judgment of the court from which the case was brought for review with the same effect as upon affir-mance by an equally divided court.”
The Chief Justice, Justice Scalia, Justice Kennedy, Justice Thomas, Justice Ginsburg, Justice Breyer, Justice Alito, and Justice Sotomayor took no part in the consideration or decision of this petition.
Same case below, 383 Fed. Appx. 8.